NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50079

                Plaintiff-Appellee,             D.C. No. 8:13-cr-00220-CJC

 v.
                                                MEMORANDUM *
WILLIAM KEITH KNOX,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Cormac J. Carney, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      William Keith Knox appeals from the district court’s judgment and

challenges the 63-month sentence imposed following his guilty-plea conviction for

wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Knox contends that his guilty plea was not knowing and voluntary. He

asserts that his questions and statements during the change-of-plea hearing reflect

that he did not understand the plea. He further contends that the court failed to

remedy his confusion and confirm that he was pleading guilty voluntarily, as

Federal Rule of Criminal Procedure 11 requires. We review the voluntariness of a

plea de novo, and an unpreserved Rule 11 claim for plain error. See United States

v. Carter, 795 F.3d 947, 950 (9th Cir. 2015).

      Contrary to Knox’s argument, the record reflects that the court thoroughly

reviewed all aspects of Knox’s plea with him, gave him multiple opportunities to

speak privately with his attorney, and adequately addressed his questions and

requests for clarification. The totality of the circumstances show that his plea was

knowing and voluntary. See United States v. Kaczynski, 239 F.3d 1108, 1114 (9th

Cir. 2001). Moreover, there was no plain Rule 11 error; the district court twice

confirmed that Knox was pleading guilty voluntarily and the record does not

reflect that Knox would have pled differently had the court inquired further. See

Fed. R. Crim. P. 11(b)(2); United States v. Escamilla-Rojas, 640 F.3d 1055, 1061-

62 (9th Cir. 2011).

      AFFIRMED.




                                          2                                   16-50079